EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Ms. Heidi S. Nebel on 2021/06/28.
In telephonic contact with applicant’s representative the agreement for amendment of claim 1 and cancellation of claim 7 is reached. The amended claim 1 in its final amended form is as follows.

Claim 1.	A composition for use as a cleaning composition to clean membranes, the composition comprising at least one amine oxide and from about 10 ppm to about 300 ppm of 2-ethylhexyl sulfate, wherein less than 50mg/m2 of the composition is retained on a membrane cleaned using the composition.

 Allowable Subject Matter
Claims 1-6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
According to examiner’s search, the prior art(s) of record, discussed at length in the previous action, singly or in combination, do not teach the above membrane cleaning composition which contains 2-ethylhexyl acetate in the amounts of 10 ppm to 300 ppm, which is the reason for allowance.



                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/M.R.A./Examiner, Art Unit 1767
2021/06/28                    
/LIAM J HEINCER/Primary Examiner, Art Unit 1767